     Case 1:18-mc-01006-MJ
          1:18-mj-00044-B Document
                           *SEALED*7 Document
                                     Filed 10/12/18
                                               224 Filed
                                                    Page10/12/18
                                                         1 of 1 PageID
                                                                 Page 1#:of201



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                          *
                                                  *            MAG. NO. 18-00044-B
v.                                                *
                                                  *     FILED EX PARTE AND UNDER SEAL
MACK DOAK and JAYCEE DOAK                         *

                  UNITED STATES’ MOTION TO KEEP CASE SEALED

        COMES NOW the United States of America, by and through Richard W. Moore, the United

States Attorney for the Southern District of Alabama, and moves the Court to keep the case under

seal for an additional 90 days. Portions of the government’s investigation are ongoing and additional

information in this case is being obtained. The United States requests that the case remain sealed to

protect the confidentiality of ongoing investigations. Accordingly, the United States submits that the

best interests of this case will be served by keeping the case sealed for an additional 90 days.

        Respectfully submitted on October 12, 2018.

                                                      RICHARD W. MOORE
                                                      UNITED STATES ATTORNEY


                                                      By: /s/ Sinan Kalayoglu
                                                      Sinan Kalayoglu (kalas9469)
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      63 South Royal Street, Suite 600
                                                      Mobile, Alabama 36602
                                                      Telephone: (251) 441-5845




                                                  1
